Citation Nr: 1019694	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition 
as secondary to a psychiatric disorder.  

2.  Entitlement to service connection for a gastrointestinal 
condition as secondary to a psychiatric disorder.

3.  Entitlement to a rating higher than 20 percent for 
degenerative disk disease and degenerative joint disease of 
the lumbar spine, with spondylolisthesis of L5 on S1, and 
compression fractures of T11-L1 (lower back disability).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

While the Veteran originally filed separate claims for 
service connection for posttraumatic stress disorder (PTSD) 
and depressive disorder, the Court of Appeals for Veterans 
Claims has since held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Therefore, those claims are most appropriately 
adjudicated as a single issue of entitlement to service 
connection for a psychiatric disability.  During the pendency 
of the appeal, a July 2008 rating decision granted service 
connection for a psychiatric disability.  Since the Veteran 
has not disagreed with the rating or effective date assigned 
for that disability, the issue pertaining to a psychiatric 
disorder is no longer in appellate status.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart condition was not affirmatively shown to have had 
onset during service; was not manifest to a compensable 
degree within one year of separation from service; and a 
heart condition, first documented after service, is not shown 
to be related to an injury, disease, or event of service 
origin or to a service-connected psychiatric disorder.

2.  The Veteran did not serve in Vietnam.  

3.  A gastrointestinal condition was not affirmatively shown 
to have had onset during service; and a gastrointestinal 
condition, first documented after service, is not shown to be 
related to an injury, disease, or event of service origin or 
to a service-connected psychiatric disorder.

4.  The objective medical evidence shows that the Veteran's 
lower back disability is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees; there is no 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during a given 12 
month period; and neither favorable ankylosis of the entire 
thoracolumbar spine, nor associated neurological 
symptomatology, is shown.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a heart disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Criteria for service connection for a gastrointestinal 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  Criteria for a rating in excess of 20 percent for a lower 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5242 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2006, May 2006, and March 
2008, which discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the Veteran with 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the Veteran is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
Veteran's receipt of compliant notice.  There has been no 
prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
June 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute 
a readjudication decision that complies with all applicable 
due process and notification requirements if adequate notice 
is provided prior to that adjudication.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of 
adequate notice prior to a readjudication, including in a 
statement of the case or supplemental statement of the case, 
cures any timing defect associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

II.  Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including organic heart disease, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The Veteran currently has heart and gastrointestinal 
conditions which he believes were caused by his service-
connected psychiatric disorder.
  
The service treatment records contain no complaints, history, 
diagnosis or finding of either a gastrointestinal disorder or 
a heart condition.  

VA treatment records dated more than 40 years after the 
Veteran separated from service, document treatment for 
coronary artery disease, hypertension, obesity, a history of 
tobacco abuse, ischemic cardiomyopathy, hyperlipidemia, and 
claudication, as well as gastroesophageal reflux disorder 
(GERD).  In April 2007, the Veteran had a borderline stress 
test that was suspicious for ischemia-infarction.  

Private clinical treatment notes dated in April and November 
2007 document a medical history of percutaneous transluminal 
coronary angioplasty of the RCA with placement of an 
intracoronary stent in March 2004 and percutaneous 
transluminal coronary angioplasty in April 2004.  Cardiac 
risk factors were tobacco abuse, family history of heart 
disease, and hyperlipidemia.  The impression was coronary 
artery disease, with no angina symptoms, history of 
atherosclerotic peripheral vascular disease, free of 
claudication hyperlipidemia, and a history of ischemic 
cardiomyopathy.  

By a rating decision in June 2008, the RO granted service 
connection for a psychiatric disorder and assigned a 50 
percent disability rating effective April 2006. 

At a VA examination in February 2008, the Veteran reported 
bowel problems related to colitis; and at a VA examination in 
April 2009, he reported a history of hiatial hernia surgery 
in 1986.  At the time the procedure was performed, the 
Veteran was having symptoms of GERD, reflux, etc.  The 
symptoms returned post-surgery but were controlled with 
medication.  The Veteran reported epigastric burning, 
heartburn, and reflux when not taking medication.  He also 
reported irritable bowel syndrome, although the examiner did 
not see evidence of the condition in the medical records.  
The examiner did note diverticulitis.  The Veteran associated 
his symptomatology with eating habits.  The examiner 
diagnosed GERD, but opined that it was less likely than not 
that the Veteran's gastrointestinal conditions were either 
caused by or aggravated by his psychiatric disability.  The 
examiner explained that she was not aware of any medical 
literature that reported a direct cause and effect 
association between a psychological condition and GERD or 
irritable bowel syndrome.  The Veteran attributed 
gastrointestinal symptoms to dietary indiscretion, and did 
not give a history of increased gastrointestinal 
symptomatology associated with increased psychological 
symptoms.  Likewise, stool frequency was associated with 
increased activity as opposed to increased psychological 
symptomatology.  

At the VA examination in April 2009, the examiner noted that 
the Veteran had been treated for hypertension since 2001.  
Risk factors identified included hyperlipidemia and a 30 year 
history of smoking.  The examiner diagnosed coronary artery 
disease, stable, with no current anginal symptoms; but opined 
that the Veteran's psychiatric disorder was less likely than 
not to have either caused or aggravated his coronary artery 
disease (CAD).  The examiner explained that the Veteran had 
recognized major risk factors for CAD, to include 
hypertension and hyperlipidemia; and she noted that PTSD and 
other psychological conditions were not listed as major risk 
factors for cardiovascular disease by the American Heart 
Association, the American College of Cardiology, or the 
Framingham Risk Score (which she explained was a well 
recognized tool for assessing cardiovascular disease risk).  
Moreover, the examiner indicated that she was not aware of 
any medical literature of a cause and effect association 
between a psychological condition and development of CAD.  
The examiner also concluded that the Veteran's heart 
condition was not aggravated by his psychiatric condition as 
there were no symptoms of CAD reported along with 
psychological symptomatology.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

The service treatment records do not show any finding of 
signs or symptoms consistent with a heart condition or a 
gastrointestinal disorder.  Therefore, the Board finds the 
conditions were not affirmatively shown to have had onset 
during service and a showing of continuity after discharge is 
required to support the claims.  38 U.S.C.A. § 1110; 
338 C.F.R. §§ 3.303(a), 3.303(b).

However, the Veteran's claim fails in this regard as there is 
no competent evidence either contemporaneous with, or soon 
after service, showing that either a heart condition or 
gastrointestinal disorder was observed during service.  As 
such, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology do not apply.  
Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).

Following service there is no evidence of treatment for 
either a heart or gastrointestinal disability for many years 
and is evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The absence of symptoms constitutes negative 
evidence and opposes the claims.  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002).

Furthermore, a heart condition was diagnosed well beyond the 
one-year presumptive period for service connection for 
organic heart disease as a chronic disease and the Board 
finds that presumptive service connection is not warranted.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The evidence therefore does not support service connection on 
a direct basis for either a heart or gastrointestinal 
disability.

The Board now turns to the Veteran's assertion that his 
service-connected psychiatric disability caused him to 
develop heart and gastrointestinal disorders.

Neither heart disease nor gastrointestinal disabilities are 
conditions that a lay person is competent to diagnose, as 
such a determination is medical in nature.  Therefore, 
competent medical evidence is needed to substantiate the 
claim.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the 
question of whether a Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

The Veteran is not qualified through education, training, and 
expertise to offer opinions on a medical diagnosis that is 
not capable of lay observation, or on medical causation where 
a lay assertion of medical causation is not competent 
evidence.  Therefore, his statements are insufficient to 
establish that his service-connected psychiatric disability 
caused either a heart condition or a gastrointestinal 
disorder, as a medical opinion is necessary to establish such 
a finding.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

To this end, VA obtained a medical opinion addressing the 
Veteran's contentions.  However, while the post-service 
medical evidence documents treatment and diagnoses of heart 
and gastrointestinal conditions, the competent medical 
evidence does not associate the cause of either disability 
with the Veteran's service-connected psychiatric disorder.  

Significantly, the VA examiner opined in April 2009 that it 
was less likely than not that the Veteran's gastrointestinal 
conditions were either caused or aggravated by his 
psychiatric disability; explaining that she was not aware of 
any medical literature that reported a direct cause and 
effect association between a psychological condition and GERD 
or irritable bowel syndrome.  The examiner relied on the 
history provided by the Veteran who attributed his 
gastrointestinal symptoms to dietary indiscretion, and did 
not give a history of increased gastrointestinal 
symptomatology associated with increased psychological 
symptoms.  Likewise, he related stool frequency associated 
with increased activity as opposed to increased psychological 
symptomatology.  

With regard to the Veteran's claim of service connection for 
a heart condition, the examiner opined that it was less 
likely than not that the Veteran's psychiatric disorder 
either caused or aggravated the Veteran's heart disease.  The 
examiner explained that the Veteran had recognized major risk 
factors for CAD, including hypertension and hyperlipidemia; 
and she noted that neither PTSD nor other psychological 
conditions were listed as major risk factors for 
cardiovascular disease by the American Heart Association, the 
American College of Cardiology, or the Framingham Risk Score.  
Additionally, the examiner indicated that she was not aware 
of any medical literature that there was a cause and effect 
association between a psychological condition and development 
of CAD.  Moreover, the condition was not shown to be 
aggravated by the Veteran's psychiatric condition as there 
was no correlation between symptoms of CAD and psychological 
symptomatology as described by the Veteran.  

The competent medical evidence does not relate the Veteran's 
current heart or gastrointestinal conditions, by causation or 
by aggravation, to his service-connected psychiatric disorder 
or to service; and the evidence does not show that heart 
disease manifested within any applicable presumptive period.  

As such, the criteria for service connection for either a 
heart condition or a gastrointestinal condition have not been 
met, and the Veteran's claims are therefore denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a rating higher 
than 20 percent for his lower back disability.

Under the general rating formula for diseases and injuries of 
the spine set forth in Diagnostic Codes 5235-5242, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation requires either that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less or that 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  A rating in excess of 40 percent is not warranted in 
the absence of unfavorable ankylosis of the entire 
thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over a twelve month period, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method results in the higher 
evaluation.  This code provides that a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks per year.  A 
40 percent rating requires that the disability be productive 
of incapacitating episodes having a total duration of at 
least four, but less than six weeks per year.  A 60 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
six weeks per year.  

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The Board reiterates that where a Veteran has intervertebral 
disc syndrome the condition may be evaluated either based on 
the total duration of incapacitating episodes over the past 
twelve months under Diagnostic Code 5243, or by combining, 
under 38 C.F.R. § 4.25, separate evaluations of chronic 
orthopedic and neurologic impairment, whichever method 
results in the higher evaluation.  

The Veteran's claim for an increased rating for his lower 
back disability was received in February 2006.  The RO 
granted the Veteran's claim, increasing his rating from 10 
percent to 20 percent.  The Veteran appealed this decision.

At a VA examination in April 2005, the Veteran complained of 
constant pain in his lower back that radiated to the right 
thigh and buttock, along with occasional tingling in both 
hips.  The pain was worsened by prolonged standing, sitting, 
or laying down.  The pain was also increased by bending and 
twisting.  The Veteran was unemployed.  He reportedly quit 
his last job because of his back condition.  The Veteran 
complained of mild tenderness on palpitation of the spine.  
However, he demonstrated forward flexion of the lumbar spine 
to 90 degrees, extension to 13 degrees, lateral flexion to 
the right to 21 degrees, lateral flexion to the left to 23 
degrees, right rotation to 35 degrees, and left rotation to 
12 degrees.  The Veteran complained of pain at the end of all 
ranges of motion.  Repetitive motion did not cause any 
additional loss of motion, weakness, and lack of endurance or 
incoordination.  There was no spasm or point of tenderness.  
On neurological examination, straight leg raising was 
negative without evidence of radiculopathy.  There was no 
evidence of muscle atrophy in the legs.  Gait was normal.  X-
rays of the lumbar spine revealed mild levoscoliosis, mild 
compression fracture deformities of T11 and L1, which 
appeared to be chronic; and disc space narrowing at L2-3; 
mild diffuse degenerative osteophyte formation present 
throughout the lumbar spine.  

On VA examination in April 2006, the Veteran complained of 
daily low back pain radiating to both legs.  The pain was 
aggravated by prolonged standing, driving, walking, and 
lifting more than 15 pounds.  The Veteran reported 
occasionally using a cane for ambulation.  The Veteran 
reported working as a store manager prior to retiring.  The 
Veteran denied any bowel or bladder symptoms.  The Veteran 
complained of mild tenderness on palpitation of the spine.  
There was guarding on range of motion and the Veteran 
complained of tightness and pain at the end of all range of 
motions.  Flexion of the lumbar spine was to 48 degrees, 
extension was to 22 degrees, lateral flexion to the right was 
to 20 degrees, lateral flexion to the left was to 23 degrees, 
right rotation was to 15 degrees, and left rotation was to 20 
degrees.  The Veteran complained of pain at the end of all 
ranges of motion.  There was no evidence of additional loss 
of motion on repetitive motion, weakness, or lack of 
endurance or incoordination.  On neurological examination, 
straight leg rasing was negative without evidence of 
radiculopathy.  There was no evidence of muscle atrophy in 
the legs and the Veteran's gait was normal.  

The Veteran underwent another VA examination in July 2006.  
The Veteran complained of pain in the thoracic spine.  The 
examiner noted no history of incapacitation or physician 
prescribed bed rest for his spine disability in the previous 
12 months.  The Veteran walked without a limp.  Scoliosis was 
noted.  There was tenderness on percussion of the lumbar 
spine throughout, but no paraspinous spasm or tenderness 
noted.  Straight leg raising caused discomfort bilaterally.  
The Veteran had normal sensation of the lower extremities and 
normal strength.  There was guarding on range of motion.  
Flexion of the lumbar spine was to 50 degrees with pain at 50 
degrees, extension was to 16 degrees, right lateral flexion 
was to 18 degrees, left lateral flexion 14 degrees, and right 
and left rotation was to 10 and 15 degrees respectively.  
There was no evidence of additional loss of motion on 
repetitive motions, weakness, or lack of endurance or 
incoordination.  X-rays revealed degenerative changes at L1-
L2 3, bony demineralization, mild spurring minimal scoliosis.  
The examiner diagnosed lumbar degenerative disk and joint 
disease with spondylolisthesis, no radiculopathy, and low 
thoracic pain by history as likely as not radiating from the 
lumbar spine condition.  

On VA examination in February 2008, the Veteran complained of 
daily pain in the lumbar spine radiating to his legs and up 
to the thoracic spine.  He reported flare-ups in pain 
occurring 3 times a week for less than 2 hours each time.  
The examiner found that while the Veteran described bowel 
problems, it became clear that the bowel problems were a 
result of the Veteran's colitis and not with his back.  The 
examiner stated that no constitutional symptoms were 
associated with the Veteran's back disability.  The Veteran 
occasionally used a cane for ambulation.  The Veteran related 
problems with prolonged sitting, walking and rolling out of 
bed.  He was limited in his ability to work in the garden.  
He denied problems eating, grooming or bathing.  The Veteran 
walked without a limp.  He had significant scoliosis.  There 
was mild tenderness on percussion of the lumbar spine and 
into the lower thoracic spine.  No paraspinous muscle spasm 
was noted.  The Veteran did not cooperate with straight leg 
raising.  Sensation and deep tendon reflexes in the lower 
extremities were normal.  The Veteran's gait was normal.  
There was no radiculopathy or incapacitating episodes during 
the previous 12 months.  Flexion was to 10 degrees, extension 
was to 8 degrees, right lateral flexion was 14 degrees, left 
lateral flexion was 13 degrees, right and left rotation was 7 
to 10 degrees, respectively.  However, the examiner found 
that the Veteran was uncooperative and put forth no effort 
during the examination, noting that he exhibited greater 
range of motion coming from a sited to a standing position.  
There was no evidence of additional loss of motion on 
repetitive motions, weakness, or lack of endurance or 
incoordination.  The examiner opined, based on her 
observations of the Veteran's other movements during the 
examination, that flexion was to 70 degrees, extension was to 
25 degrees, right and left lateral flexion was 22 degrees 
bilaterally, and right and left rotation was to 22 degrees 
bilaterally.  

On VA mental health examination in February 2008, the 
examiner suggested that the exaggeration of clinical distress 
by the Veteran for secondary was evidence that he had a 
personality disorder.  On private clinical evaluation in 
April and June 2008, flexion of the lumbar spine was to 30 
degrees, extension to 10 degrees, right and left lateral 
flexion was to 15 degrees bilaterally, and right and left 
rotation was to 15 degrees bilaterally.  However, there was 
no indication that this testing was conducted using a 
goniometer; and no discussion was provided as to the 
Veteran's effort in performing range of motion testing.

In April and May 2008, the Veteran reported urinary 
incontinence.  A May 2008 MRI, showed thoracic kyphosis, 
multilevel degenerative disc disease of the lumbar spine, but 
no cord compression or other explanation for the Veteran's 
incontinence was shown.  On neurological consultation in July 
2008 the clinician noted exaggerated thoracic kyphosis and 
lordosis with mild scoliosis.  A peripheral nerves 
examination was provided in August 2008 to investigate the 
Veteran's complaints of lower extremity numbness and to 
determine if the numbness was related to his service 
connected back disability.  The examiner found that the 
Veteran did have some radiating pain as a result of his lower 
back disability; however, the examiner explained that this 
was not due to nerve root compression.  As such, the examiner 
concluded that the Veteran did not have either radiculopathy 
or involvement of the peripheral nerves.  

On VA examination in April 2009, the Veteran reported that 
his back pain had worsened.  He treated the condition with 
medication.  The Veteran rated the pain as 6 1/2 out of 10, 
with flare-ups in pain every 2 to 3 days, and lasting 30 to 
45 minutes.  The Veteran used a walking stick when to get out 
of bed or in the bathroom.  His condition was aggravated by 
prolonged standing or walking.  He reported occasional pain 
and numbness radiating to the legs.  The examiner noted no 
bowel, bladder, erectile dysfunction related to the back.  
The Veteran had not been prescribed bed rest for his back.  
The Veteran was retired.  He described being unable to do 
housework, gardening, prolonged driving or lawn mowing due to 
his back condition.  Nevertheless, the examiner noted that 
the Veteran was in no acute distress, he walked without a 
limp and was able to sit and stand without difficulty 
(getting in and out of a chair readily).  On examination, the 
Veteran complained of pain on palpitation.  There was no 
lumbar muscle paraspinous spasm or tenderness.  With straight 
leg raising the Veteran complained of pain at 50 degrees, 
bilaterally.

Flexion was to 35 degrees with pain, extension was to 20 
degrees, right lateral flexion was 24 degrees, left lateral 
flexion was 18 degrees, right and left rotation was 8 to 10 
degrees, respectively.  The examiner determined that the 
Veteran did not put forth any effort during the examination 
due to subjective complaints of pain, and the Veteran 
terminated all passive range of motion testing due to 
subjective pain.  The examiner noted that despite the 
Veteran's complaints, there was no objective evidence of 
pain.  There was no evidence of additional loss of motion on 
repetitive motions, weakness, and lack of endurance or 
incoordination.  The diagnosis was lumbar degenerative disk 
and joint disease with no radiculopathy.  The examiner opined 
that the Veteran's complaints of functional limitations, pain 
behavior, and limited active range of motion were out of 
proportion with objective findings of pathology on 
examination.  

On VA examinations in April 2005, April 2006, and July 2006, 
the flexion of the Veteran's thoracolumbar spine was in the 
range of 48 to 90 degrees, and range of motion was not 
additionally limited by fatigability, weakness, or lack of 
endurance, thus the criteria for a 40 percent rating based on 
limitation of forward flexion were clearly not met.  38 
C.F.R. §§ 4.40, 4.45, 4.59. 

Subsequently, the Veteran began demonstrating considerably 
more limited ranges of lumbar spine motion.  On private 
clinical evaluation in July 2008, flexion of the 
thoracolumbar spine was to 30 degrees; and on VA examinations 
in February 2008 and April 2009 flexion was limited to 13 
degrees and to 35 degrees respectively.  

However, this decrease in range of motion was also 
accompanied by a series of findings of suboptimal effort on 
the Veteran's part.  For example, the VA examiners in 2008 
and 2009 indicated that the Veteran was uncooperative and 
failed to put forth full effort during the examinations, 
terminating all passive range of motion testing due to 
subjective pain.  One examiner noted that the objective 
evidence was inconsistent with the Veteran's subjective 
complaints of pain.  There was no evidence of additional loss 
of motion on repetitive motions, weakness, or lack of 
endurance or incoordination.  The examiner opined, based on 
her observations of the Veteran's other movements during the 
examination, that the Veteran had forward flexion in his 
lumbar spine to approximately 70 degrees, rather than to the 
13 degrees that he actually demonstrated.  While the Veteran 
has complained including upon treatment and examination of 
significantly greater disability associated with the 
thoracolumbar spine, examiners on both mental health 
evaluations and orthopedic examinations, have repeatedly 
documented and commented on the fact that his complaints 
and/or presentations have been significantly exaggerated 
and/or not correlated with underlying physiological 
impairment.  Thus, the Board concludes that actual range of 
motion results from the various examinations do not reflect 
the Veteran's actual impairment.  As such, the Veteran's 
reports of his symptoms cannot be afforded more than the 
slightest amount of weight based on their lack of 
credibility, as they have been substantially impeachment by 
the observations and conclusions of VA examiners which have 
been well-supported by the objective evidence.

While it is true that a private treatment record noted that 
the Veteran had only 30 degrees of flexion in 2008, the 
doctor gave no indication as to the Veteran's effort in 
performing the testing.  The Veteran was provided with 
several additional VA examinations subsequently, but it was 
consistently found that the Veteran put forth less than full 
effort and the examiner's found that the Veteran's flexion 
significantly exceeded 30 degrees.  Given that the Veteran 
has repeatedly failed to give full effort, the Board 
concludes that the lone isolated finding of flexion limited 
to 30 degrees in 2008 does not warrant a staged rating as it 
does not indicate a shift in the Veteran's back disability as 
range of motion testing both prior to and following the July 
2008 private treatment session showed flexion that greatly 
exceeded 30 degrees.

Accordingly, the totality of the evidence does not show that 
flexion in the Veteran's thoracolumbar spine is limited to 
30 degrees, even taking into account functional limitations 
such as fatigability, weakness, or lack of endurance.  As 
such, the criteria for a rating in excess of 20 percent based 
on limitation of motion have not been met.  38 C.F.R. §§ 
4.40, 4.45, 4.59. 

Also, there was no evidence of, nor does the Veteran claim, 
incapacitating episodes of back pain that have requited bed 
rest prescribed by a physician and treatment by a physician, 
having a total duration of at least 4 weeks but less than 6 
weeks at any time during any given 12 months period on 
appeal.  For this reason, the criteria for a higher rating 
based on incapacitating episodes have not been met. 

As for objective neurological abnormalities, on VA 
examination in April 2005, April 2006, and July 2006, 
straight leg raising was negative without evidence of 
radiculopathy.  There was no evidence of muscle atrophy in 
the legs, and gait was normal.  To the extent that more 
recent medical reports contain complaints of radiculopathy, 
on examination there has been no objective finding of 
radiculopathy; and, a VA examination provided to specifically 
address this issue found no evidence of any nerve root 
compression.  Similarly, with regards to Veteran's complaints 
of bladder dysfunction, an MRI in May 2008, revealed no cord 
compression or other explanation for the Veteran's complaints 
of incontinence, and the Veteran's bowel problems were 
related to his colitis and not his back.  Additionally, as 
noted above, the evidence shows that the Veteran exaggerated 
the severity of his symptoms for personal gain, as reported 
symptomatology is inconsistent with objective orthopedic and 
neurological findings.  Therefore, a separate rating is not 
warranted for neurological impairment.

As the criteria for the next higher rating under either 
Diagnostic Code 5242 or 5243 have not been met, the 
preponderance of the evidence is against a rating higher than 
20 percent for a lower back disability and the benefit-of-
the- doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, the Veteran's claim is denied on a schedular 
basis.

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for a rating.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  
38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate; and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected 
back disability, reasonably describe the Veteran's disability 
level and symptomatology, and provided for higher ratings for 
additional or more severe symptoms, which have not been 
shown.  In this regard, there is no evidence that the 
disorder causes unusual factors such as marked interference 
in employment or frequent hospitalizations.  Therefore the 
disability pictures are contemplated by the Rating Schedule, 
and the assigned schedular ratings are adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a heart condition, to include as 
secondary to a psychiatric disorder, is denied.

Service connection for a gastrointestinal condition, to 
include as secondary to a psychiatric disorder, is denied.

A rating higher than 20 percent for a lower back disability 
is denied.  


REMAND

The Veteran contends that he is unable to obtain or secure 
employment due to his service-connected psychiatric disorder 
and back disability.  In a witness statement in June 2008, 
the Veteran's spouse reported that the Veteran's service 
connected back disability and psychiatric disorder had 
rendered him unable to secure and maintain gainful 
employment.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for a psychiatric disorder, a 20 percent 
rating for his back disability, a 10 percent rating for 
tinnitus, and a noncompensable disability rating for 
bilateral hearing loss.  The combined disability rating is 60 
percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2008).  Therefore, the Veteran does not meet the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. § 
4.16(a) (2009).  The issue then is whether the Veteran's 
service-connected disabilities nevertheless prevent him from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

There is some subjective evidence suggesting that the 
Veteran's back disability has impaired his employment as he 
stated that he quit his last job on account of his back.  
However, to date, the Veteran has not been afforded a VA 
examination to assess whether his service-connected 
disabilities actually prevent him from securing or following 
a substantially gainful occupation.  This should be done.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this appeal is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claim file 
and asked to fully review it.  The 
examiner should indicate, without taking 
the Veteran's age into account, whether 
it is at least as likely as not (50 
percent or greater) that the Veteran is 
precluded from obtaining or maintaining 
substantially gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities 
(depressive and major adjustment disorder 
with mixed anxiety and depressed mood, 
degenerative disc disease and 
degenerative joint disease of the lumbar 
spine with spondylolisthesis of L5 on S1 
and compression fractures of T11-L1, 
tinnitus and bilateral hearing loss).  
Any conclusion should be supported by a 
full rationale.  In doing so, the 
examiner should also consider the 
Veteran's non-service connected 
disabilities, including in particular his 
heart disease and gastrointestinal 
disorder

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


